Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
Status of Claims
The amendment filed on August 10, 2022 is acknowledged.  Claims 11-25, 27-35, 37-43, 45-53, 55 were canceled and claims 1, 10, 26, 36, 44 and 54 were amended.  Claims 1-10, 26, 36, 44 and 54 are pending in the instant application.
A telephone call was placed on August 21, 2022 to discuss amendment of the claims to place the application in condition for allowance.  The Examiner stated that claims 1 and 26 should be amended to clarify language and that claims 26, 36, 44 and 54 could be rejoined with amendment to be commensurate in scope with instant claim 1. On August 22, 2022, the Attorney agreed amendment of claims 1, 26, 36, 44 and 54.
Claims 1-10, 26, 36, 44 and 54 are allowed.  

Election/Restrictions
Claims 1-2, 4-9 and 23-24 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10, 26, 36, 44 and 54 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 22, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The species election requirement as set forth in the Office action mailed on June 22, 2022, is hereby withdrawn. 


Examiner’s Comments
The objection to the specification is withdrawn in view of amendment of the specification filed August 10, 2022.

The rejection of claims 23-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, scope of enablement, is withdrawn in view of amendment of the claims filed August 10, 2022.


The rejection of Claim(s) 1-2, 4-9 and 23-24 under 35 U.S.C. 102(a)(1) as being anticipated by Chin (US20150203827 A1, cited in Applicant’s IDS) as evidenced by Jung (Biochemical and Biophysical Research Communications 345 (2006) 222–228) is withdrawn in view of amendment of the claims filed August 10, 2022.

The rejection of claim(s) 1-2, 4-9 and 23-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9550971 B2 is withdrawn in view of amendment of the claims filed August 10, 2022.

The rejection of claim(s) 1-2, 4-9 and 23-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10086040 B2 is withdrawn in view of amendment of the claims filed August 10, 2022.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Andrew L. Laughlin on August 22, 2022.
The application has been amended as follows: 

(Currently Amended) A pharmaceutical composition comprising: a mitochondria-targeting polypeptide consisting of an amino acid sequence having at least 90% to the amino sequence of SEQ ID NO:33,  SEQ ID NO:34, SEQ ID NO:35, or SEQ ID NO:36 

(Currently Amended) A method of treating a subject in need thereof, the method comprising: administering a therapeutically effective amount of a pharmaceutical composition to the subject, the pharmaceutical composition comprising: a mitochondria-targeting polypeptide consisting of an amino acid sequence having at least 90% to the amino sequence of SEQ ID NO:33, SEQ ID NO:34,  SEQ ID NO:35, or SEQ ID NO:36 


(Currently Amended) A method of delivering a therapeutic to a mitochondrion, the method comprising: coupling the therapeutic to a mitochondria-targeting polypeptide consisting of an amino acid sequence having at least 90% to the amino sequence of SEQ ID NO:33, SEQ ID NO:34,  SEQ ID NO:35, or SEQ ID NO:36 therapeutic; and contacting a cell with the mitochondria-targeting therapeutic.

36. (Currently Amended) A method of preparing a therapeutic for delivery to a mitochondrion, the method comprising: coupling the therapeutic to a mitochondria-targeting polypeptide consisting of an amino acid sequence having at least 90% to the amino sequence of SEQ ID NO:33, SEQ ID NO:34,  SEQ ID NO:35, or SEQ ID NO:36 therapeutic.

44. (Currently Amended) A method of delivering a therapeutic to a mitochondrion, the method comprising: obtaining a mitochondria-targeting therapeutic comprising a therapeutic that is coupled to a mitochondria-targeting polypeptide consisting of an amino acid sequence having at least 90%  to the amino sequence of SEQ ID NO:33, SEQ ID NO:34,  SEQ ID NO:35, or SEQ ID NO:36; and contacting a cell with the mitochondria-targetingtherapeutic.

54.  (Currently Amended) A biological tracer comprising: a mitochondria-targeting polypeptide consisting of an amino acid sequence having at least 90% to the amino sequence of SEQ ID NO:33, SEQ ID NO:34,  SEQ ID NO:35, or SEQ ID NO:36; and a label coupled to the mitochondria-targeting polypeptide.

Claims 2-9 remain as filed in the amendment of the claims on August 10, 2022.

        Claims 1-10, 26, 36, 44 and 54 are allowed.  


Reasons for Allowance
The closest prior art made of record is Chin (US20150203827 A1, cited in Applicant’s IDS). Chin teaches a fusion protein comprising a tafazzin peptide and a cell permeability peptide (see claim 1).  Chin teaches wherein the tafazzin peptide comprises instant SEQ ID NO:25 (see claim 4 and SEQ ID Nos:2-5).  Chin is silent to a peptide consisting of one of SEQ ID Nos:33-36 or a peptide having at least 90% sequence identity to the sequences of SEQ ID Nos:33-36.  There is not teaching, suggestion or motivation to make a peptide consisting of SEQ ID Nos:33-36 or peptides having at least 90% sequence identity and using the peptide as a fusion conjugate for targeting the mitochondria.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-10, 26, 36, 44 and 54 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654